DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Sequence Compliance
This application contains compact disc(s) or text file(s) submitted via EFS-Web as part of the originally filed subject matter, but does not contain an incorporation by reference statement for the compact discs or text files. See 37 CFR 1.77(b)(5) and MPEP § 502.05. Applicant(s) are required to insert in the specification an appropriate incorporation-by-reference statement.


Election/Restrictions
To summarize the current election, the applicant elected Group I and the species where the polystyrene sulfonate compound is poly(3,4-ethylenendioxythiophene) polystyrene sulfonate, the linker in the conjugate is SEQ ID No: 14, B is lysine, X is alanine and n is 7.
Upon searching the elected conjugate, it was found to be free of the art; therefore the search was expanded to the same species where SEQ ID No: 13 is the linker.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 4-7, and 10-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 now recites alternatives for the PEG-linker-(BX)n polymer where only one of
B is lysine or arginine 
X is alanine or serine or
(BX)n is selected from KA7 (SEQ ID NO: 3), KA6 (SEQ ID NO: 2), KA5 (SEQ ID NO: 1), KS7 (SEQ ID NO: 6), KS6 (SEQ ID NO: 5), KS5 (SEQ ID NO: 4), RA7 (SEQ ID NO: 9), RA6 (SEQ ID NO: 8), RA5 (SEQ ID NO: 7), RS7 (SEQ ID NO: 12), RS6 (SEQ ID NO: 11), and RS5 (SEQ ID NO: 10)
is required. This means that the scope of B is expanded beyond lysine or arginine and the scope of X is expanded beyond alanine or serine and the other five amino acid options that were originally disclosed. As a consequence, the artisan of ordinary skill would not have considered the applicant in possession of the claimed product at the time of filing.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-11 are rejected under 35 U.S.C. 103 as being unpatentable over Wieduwild et al. (previously cited) in view of Sirivisoot et al. (previously cited), Freudenberg et al. (previously cited), and Warren et al. (previously cited).
 Wieduwild et al. teach compounds of formula I in a non-covalently self-assembled hydrogel that includes a maleimide functionalized four armed star polyethylene glycol (PEG) bound to a two amino acid repeating peptide sequence (see abstract and paragraphs 14-16, 18, and 51; instant claims 3, 5, and 7). A linker is envision between the PEG and the peptide (see paragraph 19). The dipeptide sequence is taught as being present 4 to 20 times (instant n) and exemplified in a particularly effective variety along with a linker as CWGGKAKAKAKAKAKAKA (see paragraphs 14, 50, and tables 4-5). This corresponds to the instant linker as SEQ ID No: 13, B as lysine, X as arginine, n as 7, and the peptide corresponds to SEQ ID No: 3 (see instant claims 1, 4, and 8). Further, a highly negatively charged oligosaccharide is also included 
Sirivisoot et al. teach the benefit of the inclusion of poly(3,4-ethylenendioxythiophene) (PEDOT) in a hydrogel matrix to confer electric conductivity and facilitate its use to regenerate tissue and support cell growth (see abstract). Neuronal cell growth on the matrix is demonstrated and the hydrogel is envisioned for nerve and skeletal muscle regeneration (see page 10 second column last partial paragraph–page 11 second column). Here a collagen hydrogel is made where PEDOT is dispersed within the matrix during preparation (see page 2 first column last partial paragraph).
Freudenberg et al. teach a hydrogel composed of a four-armed star PEG that is envisioned for neutral cell growth and to aid in cell replacement therapy in neurodegenerative disease (see abstract and scheme 1). The hydrogel is made by crosslinking the PEG via its terminal groups to heparin (see scheme 1).
Warren et al. teach an electrically conductive hydrogel made by combining the polysaccharide gellan gum hydrogel and a complex of PEDOT with polystyrene 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention modify the exemplified hydrogels of Wieduwild et al. with heparin and a conjugate of four armed PEG with the peptide + linker sequence CWGGKAKAKAKAKAKAKA by adding PEDOT:PSS, as taught by Warren et al., in order to confer electrical conductivity and make them more suitable for use in neural tissue engineering. Such a modification would have been obvious because a similarly constructed hydrogel taught by Freudenberg et al. and based upon a four armed star PEG crosslinked to heparin had been used and envisioned for neural tissue engineering. Thus the materials would have had a reasonable expectation of success in this capacity. Further a non-covalently crosslinked polysaccharide hydrogel taught by Warren et al. had included PEDOT:PSS to yield the same end, while Sirivisoot et al. demonstrate the effectiveness of at least the PEDOT for neuronal cell support. Thus the modification is obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claims 1-3 and 5-11 are obvious over Wieduwild et al. in view of Sirivisoot et al., Freudenberg et al., and Warren et al.

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wieduwild et al. in view of Sirivisoot et al., Freudenberg et al., and Warren et al. as applied to claims 1-3 and 5-11 above, and further in view of Carpenter et al. 

Carpenter et al. teach a hydrogel composition in which immune-suppressive compounds may be included (see abstract and paragraphs 185-186 and 206). These compounds include rapamycin (see paragraph 206).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select rapamycin as the immune suppressive compound to include in the hydrogel of Wieduwild et al. in view of Sirivisoot et al., Freudenberg et al., and Warren et al. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome (e.g., exchange of specific immune suppressive compound for a generic immune suppressive compound). Therefore claims 10 and 11 are obvious over Wieduwild et al. in view of Sirivisoot et al., Freudenberg et al., Warren et al., and Carpenter.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

The following are provisional nonstatutory double patenting rejections because the patentably indistinct claims have not in fact been patented.

Claim 1-3, 5-6, and 9-11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/559710 (reference application) in view of Sirivisoot et al., Freudenberg et al., and Warren et al. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a hydrogel composed of a several of the same sulfated oligosaccharides and a conjugate of four armed PEG conjugated to a peptide sequence. The peptide SEQ ID NO:5 of the copending claims has a CWGG (instant 
Sirivisoot et al. teach the benefit of the inclusion of PEDOT in a hydrogel matrix to confer electric conductivity and facilitate its use to regenerate tissue and support cell growth (see abstract). Neuronal cell growth on the matrix is demonstrated and the hydrogel is envisioned for nerve and skeletal muscle regeneration (see page 10 second column last partial paragraph–page 11 second column). Here a collagen hydrogel is made where PEDOT is dispersed within the matrix during preparation (see page 2 first column last partial paragraph).
Freudenberg et al. teach a hydrogel composed of a four-armed star PEG that is envisioned for neutral cell growth and to aid in cell replacement therapy in neurodegenerative disease (see abstract and scheme 1). The hydrogel is made by crosslinking the PEG via its terminal groups to heparin (see scheme 1).
Warren et al. teach an electrically conductive hydrogel made by combining the polysaccharide gellan gum hydrogel and PEDOT:PSS (see page 219 first paragraph; instant claims 1). The gellan gum is non-covalently associated into a gel via the action of calcium ions and the PEDOT:PSS is included during hydrogel preparation (see page 220 first full paragraph). These materials are envisioned for neural implants (see page 219 second paragraph).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the exemplified hydrogels of the copending 

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/559710 (reference application) in view of Sirivisoot et al., Freudenberg et al., and Warren et al. as applied to claims 1-3, 5-6, and 9-11 above, and further in view of Allemann et al. (previously cited).
Claims 1-17 of copending Application No. 16/559710 in view of Sirivisoot et al., Freudenberg et al., and Warren et al. render obvious the limitations of instant claim 1. A particular functional group as instant claimed on the four armed PEG is not detailed.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a maleimide functionalization to facilitate the connection of the four armed PEG to the peptide of the modified copending claims. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome (e.g., exchange of specific functional groups for a generic functional group). Therefore claim 8 is obvious over claims 1-17 of copending Application No. 16/559710 in view of Sirivisoot et al., Freudenberg et al., Warren et al., and Allemann et al.

Claims 10 and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of copending Application No. 16/559710 (reference application) in view of Sirivisoot et al., Freudenberg et al., and Warren et al. as applied to claims 1-3, 5-6, and 9-11 above, and further in view of Carpenter et al. 
Claims 1-17 of copending Application No. 16/559710 in view of Sirivisoot et al., Freudenberg et al., and Warren et al. render obvious the limitations of instant claim 1. The copending claims recite the inclusion therapeutic agents in the hydrogel and name various categories such as immune-suppressive agents. They do not name specific bioactive agents.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select rapamycin as the immune suppressive compound to include in the hydrogel of claims 1-17 of copending Application No. 16/559710 in view of Sirivisoot et al., Freudenberg et al., and Warren et al. This choice would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome (e.g., exchange of specific immune suppressive compound for a generic immune suppressive compound). Therefore claims 10 and 11 are obvious over claims 1-17 of copending Application No. 16/559710 in view of Sirivisoot et al., Freudenberg et al., Warren et al., and Carpenter.


Response to Arguments
Applicant's arguments filed February 28, 2021 have been fully considered but they are not persuasive in regard to the rejections under 35 USC 103 or the provisional double patenting rejections. The amendments address the objection to the drawings and claims as well as the rejections under 35 USC 112(b)

Regarding rejections under 35 USC 103:
The applicant argues that the artisan of ordinary skill would not have employed Wieduwild et al. as a starting point to generate a conductive hydrogel matrix. This 
The applicant argues that the addition of the PEDOT:PSS of Sirivisoot et al. would not have been employed for generating a cell suspended hydrogel. However, this is precisely what Sirivisoot et al. details in their method. The applicant argues that polymerization of the PEDOT:PSS with the suspended cells for an hour is too harsh for the cells. Sirivisoot et al. do not polymerize the PEDOT:PSS in the presence of the cells. When they detail an incubation period for the cells in the cell/hydrogel mixture it is for the collagen in which the already polymerized PEDOT:PSS is dispersed. The collagen self-assembles into fibrils due to the change in pH from the stock acidic solution to the neutral pH cell culture media. The cells are in culture media the entire time and subjected to incubator conditions under which they would normally be grown (see page 3 first column first full paragraph and section 2.4). Thus these conditions would not be considered too harsh for cells.
The applicant also argues against the use of the collagen that is employed by Sirivisoot et al. because it is not suitable for all applications. The rejection does not In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In addition, the applicant argues that the matrix of Sirivisoot et al. is unsuitable for the desired use of the instant application as beads for targeted release of therapeutic agent. The bead structure of the hydrogel is not a limitation in the claims. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Further the applicant argues that Warren et al. would not have been relied upon to teach cell entrapment because entrapment is not possible with their method. The prior art that was cited in the rejection provides multiple teachings of methodologies for embedding cells in hydrogels. The teachings of Warren et al. are not needed to provide this aspect of the modified hydrogel. Instead Warren et al. point to the recognized electrical conductivity the incorporation of the PEDOT:PSS confers into a variety of  hydrogels envisioned for tissue engineering.
The applicant additionally argues that the inclusion of sulfated oligosaccharides into the claimed hydrogel is novel, but there is no evidence or argument that their 

Regarding provisional double patenting rejections:
The applicant argues that the artisan of ordinary skill would not have employed US Application No. 16/559710 as a starting point to generate a conductive hydrogel matrix. This argument does not address the obviousness of modifying the product of these copending claims in order to improve its utility for neural tissue engineering by conferring the benefits of the PEDOT:PSS. Freudenberg et al. identify the four armed PEG that is one of the two key structural feature of the hydrogel the copending claims for neural cell growth for cell replacement. Together these two references point the artisan to the use of the hydrogel of copending claims for neural tissue engineering. The remaining references note the benefits of the inclusion of PEDOT:PSS specifically in hydrogel matrices employed for neuronal cell growth and neural tissue engineering. This is the foundation of the rejection and the arguments do not address the validity of this position.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615